Citation Nr: 0914416	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  06-12 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.	 Entitlement to service connection for bilateral hearing 
loss.

2.	 Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 to 
September 1968.

This matter arises before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, ID.


FINDING OF FACT

The evidence of record shows that the Veteran has current 
bilateral hearing impairment as defined by 38 C.F.R. § 3.385 
and current bilateral tinnitus; however, it does not show 
that either disorder is related to active military service to 
include acoustic trauma due to military noise exposure or 
that sensorineural hearing loss manifested to a compensable 
degree within one year of discharge. 


CONCLUSIONS OF LAW

1.	Bilateral hearing loss was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
incurred therein.  38 U.S.C.A. §§  1110, 1112, 5103, 5103A 
(West 2002); C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).

2.	Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§  1110, 5103, 5103A (West 
2002); C.F.R. §§ 3.159, 3.303 (2008).
  

REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini  v. Principi, 18 Vet. App. 
112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In July and August 2004 correspondence, the RO advised the 
Veteran of what the evidence must show to establish 
entitlement to service connection for his claimed disorders 
and described the types of evidence that the Veteran should 
submit in support of his claims.  The RO also explained what 
evidence VA would obtain and make reasonable efforts to 
obtain on the Veteran's behalf in support of the claims.  The 
correspondence further notified the Veteran that he had one 
year from the date of the letter to send the VA evidence or 
he risked losing money from any benefits that were granted 
because VA would not be able to pay him back to the date he 
filed his claim.  Although the July and August 2004 VCAA 
notice letters did not address the element of degree of 
disability, such defect has been cured.  The Veteran was 
advised of such elements in March 20, 2006 correspondence and 
his claims were readjudicated on March 29, 2006.  

The Board further notes that the Veteran was provided with a 
copy of the January 2005 rating decision and the March 2006 
Statement of the Case (SOC), which included a discussion of 
the facts of the claims, notification of the bases of the 
decisions, and a summary of the evidence considered to reach 
the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
At 187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with an audiological examination and medical opinion 
in January 2005 and the Veteran's service treatment records 
(STRs) are of record.  Also, the RO obtained VA treatment and 
private treatment records that were adequately identified as 
relevant to the claim to the extent possible, and they are 
associated with the claims folder.  While the Veteran has 
reported that he sought treatment for hearing loss shortly 
after service, the Veteran's records from East Shoshone 
Hospital are, unfortunately, not available for review because 
the hospital closed several years prior to the date the 
Veteran filed his claim.   

In his brief to the Board, the Veteran through his 
representative asserted that the VA audiologist's opinion was 
inadequate because the examiner at discharge failed to fully 
document all of the categories that VA regulations address 
and because the VA audiologist placed significant emphasis on 
"incomplete" service examinations before translating them 
into the VA's current criteria.  However, in this case, the 
VA audiologist found that the Veteran's hearing was normal 
when he left service based on the available audiometric 
findings recorded at that time.  She also considered the 
Veteran's statements that his hearing loss and tinnitus did 
not manifest until many years after service.  Based on her 
review of the claims file, the audiologist therefore 
concluded that the Veteran's hearing loss and tinnitus were 
not caused by or related to his military service and noise 
exposure.  The examiner's opinion is deemed adequate for the 
purpose of this adjudication.      

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to the claims.  Accordingly, 
the Board will proceed with appellate review.  

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability, (2) the existence 
of the disease or injury in service, and (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992). 

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2008).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2008).

When a Veteran receives certain combat medals, decorations, 
badges, commendations, citations, or campaign ribbons, the 
Board can presume that he engaged in combat with the enemy in 
active service.  According to his DD 214 form, the Army 
granted the Veteran the National Defense Service Medal, the 
Good Conduct Medal, Marksman M-14, Expert M-16, the Republic 
of Vietnam Campaign Medal, the Vietnam Service Medal, and two 
overseas service bars.  While his service to his country was 
honorable and commendable, none of these awards indicates 
combat service, and the Board must note that he is not a 
combat veteran.  The presumptions afforded combat veterans 
are not applicable.  

With respect to disability claims due to hearing loss for VA 
purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2008). VA regulations, however, do not 
preclude service connection for a hearing loss that first met 
VA's definition of disability after service.  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  Furthermore, where a 
current disability due to hearing loss is present, service 
connection can be granted for a hearing loss disability where 
the veteran can establish a nexus between his current hearing 
loss and a disability or injury he suffered while he was in 
military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 
(1992).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay 
evidence concerning manifestations of  disease may form the 
basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Analysis

The Veteran contends that he suffered acoustic trauma during 
his military service that caused his bilateral hearing loss 
and tinnitus.  The Veteran asserts that he was exposed to 
loud noises from "105 howitzers and 155 mm cannons for long 
periods of time during advanced training and in Vietnam."  

The medical evidence of record clearly shows that the Veteran 
currently suffers from a bilateral hearing impairment as 
defined by VA regulation.  38 C.F.R. § 3.385 (2008).   
Indeed, the Veteran exhibited pure tone thresholds in 
decibels (dB) of 5 dB at 500 Hertz (Hz), 10 dB at 1000 Hz, 10 
dB at 2000 Hz, 45 dB at 3000 Hz, and 75 dB at 4000 Hz for the 
right ear and 5dB at 500 Hz, 10 dB at 1000 Hz, 10 dB at 2000 
Hz, 70 dB at 3000 Hz, and 80 dB at 4000 Hz for the left ear 
with speech recognition scores of 96 percent for the right 
ear and 88 percent for the left ear at the January 2005 VA 
audiological examination.  A September 2004 treatment record 
shows the same findings.  The VA examining audiologist 
diagnosed the Veteran with normal hearing sensitivity between 
500 and 2000 Hz, dropping to a severe high frequency 
sensorineural hearing loss in both ears.  

The medical evidence also shows that the Veteran currently 
suffers from bilateral tinnitus.  The January 2005 
audiological examination report and September 2004 treatment 
record include complaints of tinnitus.  The Board notes that 
the Veteran is competent to report the observable 
manifestations of his claimed disorder of tinnitus, and the 
record reveals that medical examiners have found the 
Veteran's accounts of tinnitus credible.  

The Veteran argues in his brief that the VA examination was 
inadequate and flawed in its analysis and opinion for two 
main reasons.  First, he claims the in-service hearing 
evaluation fails to fully document all categories of hearing 
loss, and the VA examiner erred by placing a significant 
emphasis on the incomplete in-service examinations in 
rendering her opinion.  Second, the VA examiner did not 
comment on whether it was at least as likely as not that his 
current hearing loss and tinnitus were related to in-service 
acoustic trauma.  Despite the fact that the Veteran's 
military occupational specialty of mail clerk is not one 
typically associated with in-service noise exposure, the 
Board concedes that the Veteran may have been exposed to some 
acoustic trauma during his time in the Army.  The Veteran is 
considered competent to report his experiences with in-
service noise exposure, and there is no evidence in the 
record to show that the Veteran is not credible.  However, 
the Board notes that the STRs are absent of any reference to 
hearing problems.  Even though the Veteran's STRs showed a 
shift on his audiograms in some decibels in some areas, his 
enlistment and separation audiograms demonstrated hearing 
within normal limits.  The Veteran also denied hearing 
problems on the separation report of medical history dated 
June 1968.  In fact, the first documentation of a hearing 
impairment as defined by VA regulations is not shown until 
2005, 37 years after discharge.  The first documentation of 
the Veteran complaining of tinnitus appears in 1994 in a 
doctor's note that says, "In the past he has had some 
tinnitus upon arising in the morning," and makes no 
reference to acoustic trauma during his time in service.  

The Board notes that the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is evidence against a claim of 
service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  
Furthermore, the VA audiologist concluded in January 2005 
that the Veteran's hearing loss and tinnitus were not related 
to military noise exposure after review of the Veteran's 
claims folder.  She relied on the Veteran's enlistment and 
separation exams, where he demonstrated normal hearing, and 
his statements about when he first noticed the symptoms.  
There is no competent opinion to the contrary of record, and 
the Board affords the opinion great probative value.  

Moreover, the evidence does not demonstrate a continuity of 
symptomatology since service of his tinnitus.  The Veteran 
wrote in December 2005 in his Notice of Disagreement (NOD) 
that it took months for his ears to stop ringing after 
exposure to artillery firing and thought it was "part and 
parcel" of his job.  However, in his separation report of 
medical history, the Veteran denied having hearing problems 
and even indicated in his NOD that it was his understanding 
that tinnitus could have been caused by military service when 
it did not manifest until later.  He also told the VA 
examiner in September 2004 that his tinnitus dated back to 
the mid-1970s.  However, previously on his June 2004 claims 
form, the Veteran stated that his hearing loss and tinnitus 
began in 1986.  Thus, the Veteran has offered inconsistent 
statements regarding the onset of his tinnitus.    

The Board notes that the Veteran asserted that his current 
tinnitus is related to service and that he is considered 
competent to report the observable manifestations of 
tinnitus.  Still, the Board finds that the evidence of 
record, showing no hearing problems at separation or for many 
years thereafter and including the medical examiner's opinion 
that tinnitus was not caused by or related to military 
service, more persuasive than the Veteran's inconsistent 
statements regarding the onset of tinnitus.  
The Board recognizes that the Veteran has repeatedly asserted 
that his hearing loss is related to active military service.  
However, the Veteran lacks the medical expertise to ascertain 
the severity of hearing loss or render a competent medical 
opinion regarding the cause of his claimed hearing loss.  
Therefore, the Board affords the Veteran's opinion no 
probative value.  Because of these reasons, the Board finds 
the preponderance of the evidence weighs against the 
Veteran's claims, and service connection for bilateral 
hearing loss and bilateral tinnitus is not warranted.    

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. §  5107(b), the benefit of the 
doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
Veteran's claims and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


